Citation Nr: 1440761	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-44 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1981.  He died in September 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this case belongs to the RO in Waco. Texas.

In July 2014 the appellant testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In August 2014 evidence pertinent to the matters on appeal was received.  The appellant has waived initial RO consideration of this evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As for the issue of entitlement to service connection for the cause of the Veteran's death, at the July 2014 Board hearing the appellant essentially indicated (July 23, 2014 Board Hearing transcript (Tr.), at pages8-9) that one of the Veteran's physicians (Dr. Charles Childers, identified as a former VA employee) had previously provided an opinion that was favorable to her claim.  The appellant stated, however, that the physician in question was or had recently been out of the country and would not be back for a few months.  The Board finds that unique circumstances of this case require that the appellant be given additional time, and, if necessary, assistance in obtaining a statement from the physician in question.

As for the issue of entitlement to VA nonservice-connected death pension benefits, in order to receive death pension as a surviving spouse, the appellant must be the surviving spouse of a veteran who had the requisite wartime service, and her income must be less than the statutory maximum rate of death pension.  38 U.S.C.A. § 1541.

At the July 2014 Board hearing the appellant essentially indicated that her income and expenses may be materially changed from that reported in October 2009 and February 2010.  As such, a remand is necessary to obtain an updated financial status for the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be contacted and asked to submit a written statement from Dr. Childers regarding the relationship between the cause of the Veteran's death and either his service-connected disabilities or his active service as discussed at the July 2014 Board hearing. 

2.  The AOJ should request that the appellant submit current information concerning her financial status, to include the following documents and/or information: a) VA Form 21-8049 Request for Details of Expenses; b) The amount of interest earned on any interest bearing assets; c) Information regarding any property owned; d) VA Form 21-4185 Report of Income from Property or Business (if applicable); e) VA-Form 21-4165 Pension Claim Questionnaire for Farm Income; and f) pertinent information regarding the appellant's income and net worth for the periods of January 2011 to the present. 

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the appellant and her representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



